Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-20-2007

Johnson v. Knorr
Precedential or Non-Precedential: Precedential

Docket No. 05-5029




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Johnson v. Knorr" (2007). 2007 Decisions. Paper 1538.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1538


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT

                        ___________

                  Nos. 05-5029 and 05-5139

                       ____________

                    GAMAL JOHNSON,

                                       Appellant in No. 05-5029

                             v.

 PAROLE AGENT DAVID KNORR, INDIVIDUALLY & AS A PAROLE
       OFFICER FOR THE COMMONWEALTH OF PENNA.;
    PAROLE AGENT WILLIAM JONES INDIVIDUALLY & AS A
   PAROLE OFFICER FOR THE COMMONWEALTH OF PENNA.;
     COMMONWEALTH OF PENNA. DEPT. OF PROBATION
            & PAROLE; POLICE OFFICER JOHN DOE
    INDIVIDUALLY & AS A POLICE OFFICER FOR THE CITY
      OF PHILADELPHIA; POLICE OFFICER RICHARD ROE
    INDIVIDUALLY & AS A POLICE OFFICER FOR THE CITY
          OF PHILADELPHIA; CITY OF PHILADELPHIA


                    GAMAL JOHNSON

                             v.

PAROLE AGENT DAVID M. KNORR, INDIVIDUALLY & AS A PAROLE
        OFFICER FOR THE COMMONWEALTH OF PENNA.;
    PAROLE AGENT WILLIAM JONES, INDIVIDUALLY & AS A
   PAROLE OFFICER FOR THE COMMONWEALTH OF PENNA.;
  COMMONWEALTH OF PENNSYLVANIA DEPT. OF PROBATION
           AND PAROLE; POLICE OFFICER JOHN DOE,
     INDIVIDUALLY & AS A POLICE OFFICER FOR THE CITY
       OF PHILADELPHIA; POLICE OFFICER RICHARD ROE,
     INDIVIDUALLY & AS A POLICE OFFICER FOR THE CITY
                    OF PHILADELPHIA; CITY OF PHILADELPHIA

                                            David Knorr,

                                                           Appellant in No. 05-5139


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                               (D.C. Civ. No. 01-03418)
                      Honorable Legrome D. Davis, District Judge


                                   Argued November 9, 2006

        BEFORE: SLOVITER, CHAGARES, and GREENBERG, Circuit Judges

                                   (Filed: February 14, 2007)


                             ORDER AMENDING OPINION


       It is hereby ordered that the citation to “n.15” is changed to “n.14” in the third line
in footnote 8 on page 10 in the slip opinion in this case.

                                                    By the court,

                                                   /s/ Morton I. Greenberg
                                                   Circuit Judge

DATED: February 20, 2007
par/cc: Martin Stanshine, Esq.
        Mia Carpiniello, Esq.
        John G. Knorr, III, Esq.




                                               2